 

Case Lise GRAS Beamer Filed ty Rh Rage h off&

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

erage crores nae ed ner ales errs racer eres X
MICHAEL RAPAPORT and MICHAEL :
DAVID PRODUCTIONS, INC.,
Plaintiffs, Case No. 1:18-CV-08783
-against-
. STIPULATION AND PROPOSED—
BARSTOOL SPORTS, INC., ADAM SMITH, ORDER EXTENDING CASE
KEVIN CLANCY, ERIC NATHAN and . DEADLINES AND SETTING FOUR-
DAVID PORTNOY, PART BRIEFING SCHEDULE
Defendants.
neers ete S45 gosta X

BARSTOOL SPORTS, INC.,
Counterclaimant,
-against-

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC,

Cross-Defendants.

 
 

Case LIB GRSNRB Dowumentt7 Filedbe RG Rage off

STIPULATION AND PROPOSED ORDER EXTENDING CASE DEADLINES AND
SETTING FOUR-PART BRIEFING SCHEDULE
WHEREAS, in response to the parties’ respective pre-motion letters regarding their
summary judgment motions dated November 12, 2019, and their responses to those letters dated
November 15, 2019, the Court issued an order on November 18, 2019 for the parties to “confer on
a four-part briefing schedule agreeable to both sides, in which no more than seventy-five (75) days
elapse from the filing of plaintiffs’ motion on January 21, 2019, to the filing of defendant’s reply”;
WHEREAS, the parties previously agreed and stipulated to, and the Court ordered, the
following deadlines:
o Deadline to Complete Expert Discovery: 1/17/20
o Deadline to File Dispositive Motions: 1/31/20 (pursuant to Rule 56(b));
WHEREAS, the Court’s clerk clarified on a November 21, 2019 call with the parties that
the “January 21, 2019” date in the November 18, 2019 order should be treated as January 31, 2020;
WHEREAS, due to the number of expert witnesses designated by the parties, and the
number of anticipated rebuttal expert witnesses, the parties require more time to complete expert
discovery and file dispositive motions;
WHEREAS, the parties have conferred on a four-part briefing schedule agreeable to both
sides and consistent with the 75-day time frame set forth in the Court’s November 18, 2019 order;
THE PARTIES AGREE AND STIPULATE that the above-referenced deadlines be
extended as follows:
o Deadline to Complete Expert Discovery: 1/27/20
o Deadline to File Dispositive Motions: 2/21/2020 for Plaintiffs (pursuant

to Rule 56(b)); 3/23/2020 for Defendants (pursuant to Rule 56(b))

 
 

Gass liifowlRVBS Ihe Taawmentt7& Flesh1izAys1t Rage dairy

THE PARTIES FURTHER AGREE AND STIPULATE to the following four-part briefing
schedule within the 75-day time frame specified by the Court in its November 18, 2019 order:
o Deadline for Plaintiffs to File; 4 /2020 wy
=" Rule 56 Motion

4 / Wo
o Deadline for Defendants to File: 24/2020 ry

" Opposition to Plaintiffs’ Rule 56 Motion

= Rule 56 Motion p
s/s ll
o Deadline for Plaintiffs to File: 4722/2020

= Opposition to Defendants’ Rule 56 Motion

18

= Reply to Defendants’ Opposition to Rule 56 Motion
@
o Deadline for Defendants to File: 5/6/2020 Ww

" Reply to Plaintiffs’ Opposition to Rule 56 Motion

 
 

Gaseeli i Peaw0SV Asse Ometwwmenit7&4 Alliesti11227310 Rage “asta

GREENBERG GLUSKER FIELDS
CLAMAN & MACHTINGER LLP

/s/ Aaron J. Moss

Aaron J. Moss (AMoss@ggfirm.com)
Steven A. Stein (SStein@ggfirm.com)
1900 Avenue of the Stars, 21st Floor

Los Angeles, CA 90067
Phone: (310) 553-3610
Fax: (310) 553-0687

Attorneys for Defendants

as wot fied
SO ORDERED
al é s

United States District Judge

KING & BALLOW

/s/ Richard S. Busch

Richard S. Busch (Bar No. 3985884)
1999 Avenue of the Stars, Suite 1100
Los Angeles, CA 90067

Phone: (424) 253-1255

Fax: (888) 688-0482

Attorneys for Plaintiffs

Dated: A aeerebots it, 28/9

 
